Fourth Court of Appeals
                                         San Antonio, Texas
                                              February 11, 2015

                                             No. 04-14-00898-CV

                             IN THE ESTATE OF RAMIRO AGUILAR, JR.,

                              From the Probate Court No 2, Bexar County, Texas
                                        Trial Court No. 2012-PC-2800
                                Honorable Gladys B. Burwell, Judge Presiding

                                                 ORDER
       Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
February 27, 2015.

                                                         PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Arthur H. Bayern                                      Anthony C. Aguilar
Langley & Banack, Inc.                                    11405 North Loop
745 E Mulberry Ave Ste 900                                El Paso, TX 79927-4504
San Antonio, TX 78212-3167
                                                          Laura A. Cavaretta
William Elton Leighner                                    Cavaretta, Katona & Francis, PLLC
Cavaretta, Katona & Francis, PLLC                         One Riverwalk Place
One Riverwalk Place                                       700 North St. Mary's Street, Suite 1500
San Antonio, TX 78205-3541                                San Antonio, TX 78205